       Case 2:20-cr-00128-TOR     ECF No. 63    filed 01/25/21    PageID.185 Page 1 of 2



                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 1                                                               EASTERN DISTRICT OF WASHINGTON



 2                                                                Jan 25, 2021
                                                                      SEAN F. MCAVOY, CLERK
 3
 4
 5                           UNITED STATES DISTRICT COURT
 6                       EASTERN DISTRICT OF WASHINGTON
 7
 8   UNITED STATES OF AMERICA,                     No. 2:20-CR-0128-TOR-2

 9                       Plaintiff,                ORDER GRANTING DEFENDANT’S
10                                                 MOTION TO MODIFY CONDITIONS
                        v.                         OF RELEASE
11
12   BRADLEY DALE HULL,
13
                         Defendant.
14
15         BEFORE THE COURT is Defendant’s motion to temporarily modify his
16   conditions of release. ECF No. 62. Defendant seeks to modify his conditions of
17   pretrial release, ECF No. 58, to permit him to leave the Eastern District of
18   Washington for one day, and to lift the curfew requirements for that day as well, so
19   he may travel to Everett, Washington for court. ECF No. 62 at 2. Defense counsel
20   submitted the motion as “unopposed” by the United States. See ECF No. 62.
21   Pretrial Services (Erik Carlson) has expressed no objection to the travel request.
22         IT IS ORDERED that Defendant’s motion to temporarily modify the
23   conditions of his pretrial release, ECF No. 62, is GRANTED. Defendant may
24   travel to Everett, Washington for the express purpose of addressing a warrant and
25   associated criminal traffic case pending in Everett Municipal Court.
26         Defendant must provide Pretrial Services with advance notice of the trip and
27   have Pretrial Services explicit approval before departure. Defendant must provide
28   Pretrial Services specific information about when he will depart and return, where

     ORDER - 1
       Case 2:20-cr-00128-TOR      ECF No. 63   filed 01/25/21   PageID.186 Page 2 of 2




 1   will reside while out of the district, and how he can be contacted by telephone at
 2   any time he is out of the district.
 3         All other terms and conditions of pretrial release not inconsistent herewith
 4   shall remain in full force and effect.
 5         IT IS SO ORDERED.
 6         DATED January 25, 2021.
 7
 8                                 _____________________________________
                                             JOHN T. RODGERS
 9                                  UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
